FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 12, 2022

                                      No. 04-22-00119-CR

                                   Timothy Cantu DEL RIO,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CR5483
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due August 10, 2022. On August 15, 2022, counsel for
appellant moved for a thirty-day extension to September 9, 2022. The motion was granted. On
September 9, 2022, appellant’s counsel sought a second extension of time, to October 10, 2022.
On September 12, 2022, this court granted the motion. Counsel was cautioned that the court does
not ordinarily grant extensions of more than sixty days beyond the original due date. 4TH TEX.
APP. (San Antonio) LOC. R. 8, Notes and Comments.

        On October 12, 2022, appellant’s counsel filed a motion for a third extension of time to
file appellant’s brief, requesting until November 9, 2022. The motion is granted in part. We
order Cathy S. Compton to file appellant’s brief by November 8, 2022. Counsel is advised that
no further extensions of time will be granted absent a motion, filed by the date the brief is due,
that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the court
of the efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline. The
court does not generally consider a heavy work schedule to be an extraordinary circumstance. If
the brief or a conforming motion is not filed by the date ordered, the court may abate this appeal
and remand the case to the trial court for a hearing to determine whether appellant or his counsel
has abandoned the appeal.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
                                                                             FILE COPY



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court